 

Exhibit 10.5

 



Execution Version

 

FIRST AMENDMENT To INTERcreditor agreement

 

THIS FIRST AMENDMENT TO INTERCREDITOR AGREEMENT (this “Amendment”) is entered
into this 8th day of April, 2015, among BANK OF AMERICA, N.A., in its capacity
as administrative agent and collateral agent (together with its successors and
assigns in such capacity, the “First Lien Agent”), and WILMINGTON TRUST,
NATIONAL ASSOCIATION, in its capacity as administrative agent and collateral
agent (together with its successors and assigns in such capacities, the “Second
Lien Agent”).

 

Recitals

 

A. Pursuant to that certain Amended and Restated First Lien Credit Agreement
dated as of August 15, 2014, by and among Sequential Brands Group, Inc., a
Delaware corporation (the “Borrower”), the Guarantors party thereto, the First
Lien Agent and the First Lien Lenders (as amended prior to the date hereof and
in effect, the “Existing First Lien Credit Agreement”), the First Lien Lenders
have agreed to make certain loans and provide other financial accommodations to
or for the benefit of the Borrower.

 

B. Pursuant to a certain Guaranty dated as of March 28, 2013 by the Guarantors
in favor of the First Lien Agent for the benefit of the First Lien Secured
Parties, the Guarantors have guaranteed the payment and performance of the
Borrower’s Obligations under the First Lien Loan Documents.

 

C. Pursuant to a certain Amended and Restated Security Agreement dated as of
August 15, 2014 by the Borrower and the Guarantors (collectively, the “First
Lien Loan Parties”) in favor of the First Lien Agent for the benefit of the
First Lien Secured Parties, the First Lien Loan Parties have granted a security
interest and lien in substantially all of their assets to secure the respective
obligations of each of the First Lien Loan Parties under the First Lien Loan
Documents.

 

D. Pursuant to that certain Second Lien Credit Agreement dated as of August 15,
2014, by and among the Borrower, the Guarantors party thereto, the Second Lien
Lenders and the Second Lien Agent (as amended prior to the date hereof and in
effect, the “Existing Second Lien Credit Agreement”), the Second Lien Lenders
have made certain loans to the Second Lien Loan Parties.

 

E. Pursuant to a certain Guaranty dated as of August 15, 2014 by the Guarantors
in favor of the Second Lien Agent for the benefit of the Second Lien Secured
Parties, the Guarantors have guaranteed the payment and performance of the
Borrower’s Obligations under the Second Lien Loan Documents.

 

F. Pursuant to a certain Security Agreement dated as of August 15, 2014 by the
Borrower and the Guarantors (collectively, the “Second Lien Loan Parties”) in
favor of the Second Lien Agent for the benefit of the Second Lien Secured
Parties, the Second Lien Loan Parties have granted a security interest and lien
in substantially all of their assets to secure the respective obligations of
each of the Second Lien Loan Parties under the Second Lien Loan Documents.

 



 

 

  

G. The First Lien Agent and the Second Lien Agent have entered into that certain
Intercreditor Agreement dated as of August 15, 2014 (as amended and in effect,
the “Intercreditor Agreement”), which provides, among other things, the
respective rights and remedies of the First Lien Agent and the Second Lien Agent
with respect to the Collateral and certain other matters.

 

H. Contemporaneously herewith, the Borrower, the Guarantors, the First Lien
Lenders and the First Lien Agent are entering into that certain Second Amended
and Restated First Lien Credit Agreement to amend and restate the terms of the
Existing First Lien Credit Agreement (the “Restated First Lien Credit
Agreement”).

 

I. Contemporaneously herewith, the Borrower, the Guarantors, the Second Lien
Lenders and the Second Lien Agent are entering into that certain Amended and
Restated Second Lien Credit Agreement to amend and restate the terms of the
Existing Second Lien Credit Agreement (the “Restated Second Lien Credit
Agreement”).

 

J. The First Lien Agent and the Second Lien Agent have agreed to amend certain
provisions of the Intercreditor Agreement, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                  Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Intercreditor Agreement.

 

2.                  Amendments to Intercreditor Agreement.

 

(a)               Section 1.2 of the Intercreditor Agreement is hereby amended
by deleting the definition of “Maximum First Lien Facility Amount” in its
entirety and by substituting the following in its stead:

 

“Maximum First Lien Facility Amount” shall mean, on any date of determination
thereof, a principal amount equal to (a) $210,000,000, plus (b) the aggregate
principal amount of Indebtedness that may be incurred under Section 2.14 of the
First Lien Credit Agreement, plus (c) the aggregate principal amount of
Indebtedness that may be incurred under Section 2.16 and Section 2.04(d) of the
First Lien Credit Agreement, plus (d) the aggregate principal amount of all
Indebtedness advanced by any First Lien Secured Party pursuant to the right of
first refusal set forth in Section 6.17 of the First Lien Credit Agreement,
provided that any such Indebtedness under this clause (d) that would cause the
Loan to Value Ratio (as defined in the First Lien Credit Agreement as in effect
on the First Amendment Effective Date) to be greater than fifty percent (50%) at
the time of, and after giving effect to, any such advance made pursuant to
Section 6.17 of the First Lien Credit Agreement and the acquisition of any
Intellectual Property by the Borrower or any of its Subsidiaries shall not be
included in the Maximum First Lien Facility Amount; for clarity any Inadvertent
Overadvance shall not be deemed violative of this proviso, plus (e) First Lien
Obligations under Bank Product Agreements and Cash Management Services
Agreement, plus (f) any additional principal amount extended pursuant to a DIP
Financing permitted pursuant to Section 6.1(a) hereof, minus (g) the amount of
any permanent repayment of the First Lien Obligations made after the date hereof
or any commitment reduction of the First Lien Obligations after the date hereof.

 



 

 

  

(b)               Section 1.2 of the Intercreditor Agreement is hereby amended
by deleting the definition of “Maximum Second Lien Facility Amount” in its
entirety and by substituting the following in its stead:

 

“Maximum Second Lien Facility Amount” shall mean (a) the principal amount of
$180,000,000 plus (b) the aggregate principal amount of Indebtedness that may be
incurred under Section 2.14 of the Second Lien Credit Agreement.

 

(c)                Section 1.2 of the Intercreditor Agreement is hereby amended
by adding the following new defined term in appropriate alphabetical order
therein:

 

“First Amendment Effective Date” shall mean April 8, 2015.

 

(d)               Section 6.1(a) of the Intercreditor Agreement is hereby
amended by deleting “$10,000,000” where it appears therein and by substituting
“the greater of (i) $10,000,000 and (ii) an amount which would cause the Loan to
Value Ratio to be increased by not more than five (5%) percent from the then
existing Loan to Value Ratio”.

 

(e)                Section 8.18 of the Intercreditor Agreement is hereby deleted
in its entirety and the following is substituted in its stead:

 

“8.18 Initial Loan to Value. The Parties acknowledge that, as of the First
Amendment Effective Date, the Loan to Value Ratio (as defined in the Restated
First Lien Credit Agreement) is greater than fifty percent (50%) and shall
remain in excess of fifty percent (50%) until such date as the scheduled
amortization of principal under the Restated First Lien Credit Agreement is
received by the First Lien Agent in such amounts as to reduce the Loan to Value
Ratio to or below fifty percent (50%). The foregoing shall not give rise to any
claim by any Party against the other or affect the rights of any Party
hereunder.”

 

3.                  Consent to Restated First Lien Credit Agreement. The Second
Lien Agent, on behalf of itself and the other Second Lien Secured Parties,
hereby consents to the terms and conditions of the Restated First Lien Credit
Agreement, and acknowledges and agrees that, on and after the First Amendment
Effective Date, all references in the Intercreditor Agreement to the “First Lien
Credit Agreement” shall mean and refer to the Restated First Lien Credit
Agreement.

 



 

 

  

4.                  Consent to Restated Second Lien Credit Agreement. The First
Lien Agent, on behalf of itself and the other First Lien Secured Parties, hereby
consents to the terms and conditions of the Restated Second Lien Credit
Agreement, and acknowledges and agrees that, on and after the First Amendment
Effective Date, all references in the Intercreditor Agreement to the “Second
Lien Credit Agreement” shall mean and refer to the Restated Second Lien Credit
Agreement.

 

5.                  Representations and Warranties. Each of the parties hereto
hereby represents and warrants to the other party as follows:

 

5.1              Each party hereto has the power and authority to execute and
deliver this Amendment and perform its obligations under the Intercreditor
Agreement (as amended by this Amendment);

 

5.2              The execution and delivery by each party hereto of this
Amendment and the performance by such parties of its obligations under the
Intercreditor Agreement (as amended by this Amendment) has been duly authorized;
and

 

5.3              This Amendment has been duly executed and delivered by each
party hereto and is the binding obligation of the First Lien Agent and the
Second Lien Agent, enforceable against each such party in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.

 

6.                  Miscellaneous.

 

6.1              This Amendment may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic mail shall be as effective as delivery of a
manually executed counterpart of this Amendment.

 

6.2              This Amendment expresses the entire understanding of the
parties hereto with respect to the transactions contemplated hereby. No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provisions hereof.

 

6.3              Any determination that any provision of this Amendment or any
application hereof is invalid, illegal, or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Amendment.

 

6.4              Except as expressly amended hereby, all terms and provisions of
the Intercreditor Agreement remain in full force and effect.

 

6.5              THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE CHOICE OF LAW
AND VENUE PROVISIONS SET FORTH IN THE INTERCREDITOR AGREEMENT, AND SHALL BE
SUBJECT TO THE JURY TRIAL WAIVER AND NOTICE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.

  

6.6              This Amendment shall become effective on and as of the date
when the parties hereto execute and deliver to one another signature pages to
this Amendment.

 

[Signature page follows]

 



 

 

  

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 



  BANK OF AMERICA, N.A.,   as First Lien Agent               By:

/s/ Andrew Cerussi

  Name:

Andrew Cerussi

  Title:

Director

              WILMINGTON TRUST, NATIONAL ASSOCIATION,   as Second Lien Agent    
          By:

/s/ Cora Holland-Koller

  Name: Cora Holland-Koller   Title:

Banking Officer

 

 





 

 

   

ACKNOWLEDGMENT

 

The Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Amendment and consents thereto, agrees to recognize all rights granted
thereby to the First Lien Agent, the First Lien Secured Parties, the Second Lien
Agent, and the Second Lien Secured Parties and will not do any act or perform
any obligation which is not in accordance with the agreements set forth in this
Amendment. The Borrower and each Guarantor further acknowledges and agrees that
it is not an intended beneficiary or third party beneficiary under this
Amendment and (i) as between the First Lien Secured Parties, the Borrower and
the Guarantors, the First Lien Loan Documents remain in full force and effect as
written and are in no way modified hereby, and (ii) as between the Second Lien
Secured Parties, the Borrower and the Guarantors, the Second Lien Loan Documents
remain in full force and effect as written and are in no way modified hereby.

 



  SEQUENTIAL BRANDS GROUP, INC.               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

              Sequential Licensing, Inc.               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

              BELLA ROSE, LLC               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

 

 



 



Acknowledgement to First Amendment to Intercreditor Agreement

 



 

 

 



  WILLIAM RAST SOURCING, LLC               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

              WILLIAM RAST LICENSING, LLC               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

              HEELYS, INC.               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

              Heeling Management Corp.               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

 

 

 

Acknowledgement to First Amendment to Intercreditor Agreement

 



 

 

 



  Heeling Holding Corporation               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title: Chief Financial Officer               Heeling Sports Limited  
By: Heeling Management Corp., as the General Partner      

            By:

/s/ Gary Klein

            Name:

Gary Klein

            Title:

Chief Financial Officer

              By: Heeling Holding Corporation, as the Limited Partner          
 

    By:

/s/ Gary Klein

            Name:

Gary Klein

            Title:

Chief Financial Officer

              B®AND MATTER, LLC               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer



 

 



Acknowledgement to First Amendment to Intercreditor Agreement

 



 

 

 



  SBG Revo Holdings, LLC               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

              SBG FM, LLC               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

              SBG UNIVERSE BRANDS, LLC               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

              Galaxy Brands LLC               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

 

 

Acknowledgement to First Amendment to Intercreditor Agreement

 



 

 

 



  The Basketball Marketing Company, Inc.               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

              American Sporting Goods Corporation               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

              LNT Brands LLC               By:

/s/ Gary Klein

        Name:

Gary Klein

        Title:

Chief Financial Officer

 

 

 



 

